Appeal from an order of the Appellate Term of the Supreme Court, First Department, entered December 28, 2011, which, in consolidated summary holdover proceedings, reversed an order of the Civil Court, New York County (Brenda S. Spears, J.), entered on or about June 16, 2011, granting respondents-appellants tenants’ motion to disqualify petitioner-respondent landlord’s counsel, unanimously dismissed, without costs.
Pending the present appeal, the holdover proceedings were separately tried, resulting in final judgments entered in landlord’s favor. The right to appeal from the intermediate order does not survive entry of the final judgments (see Matter of Aho, 39 NY2d 241, 248 [1976]; Jema Props. v McLeod, 51 AD2d 702 [1st Dept 1976]). Concur—Tom, J.P., Saxe, Moskowitz, Abdus-Salaam and Gische, JJ. [Prior Case History: 34 Misc 3d 131(A), 2011 NY Slip Op 52341(U).]